internal_revenue_service number release date index number ------------------------------------------ --------------------------- --------------------------------------- -------------------------- -------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to c psi b04 plr-139005-12 date date legend ------------------ --------------- ------------------ --------------------- ---------------------- ---------------------- ------------------- ---------------------- -------------------- ---------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------------------------ ---------------------------------------- decedent spouse son date date date date date date spouse’s trust no spouse’s trust no family_trust exempt trust --------------------------------------------------------------------- nonexempt trust son’s trust state court -------------------------------------------------------------------------------------------------------------- citation ---------------------------------------------------------------------- ------------------------------------------------- ------------------- ------------------------------------------------------------------------ ------------------------------------------------------- dear -------------- this letter responds to a letter dated date and supplemental correspondence submitted by the authorized representatives of exempt trust requesting rulings regarding the gift estate and generation-skipping_transfer gst tax consequences of proposed distributions from exempt trust to son’s trust plr-139005-12 the facts and representations submitted are summarized as follows decedent executed his will on date and amended his will on date date and date are dates occurring prior to date decedent’s will established three trusts at his death spouse’s trust no spouse’s trust no and family_trust decedent died on date a date occurring after date by order of court entered on date spouse’s trust no was divided into two trusts exempt trust and nonexempt trust decedent’s form_706 united_states estate and generation-skipping_transfer_tax return was timely filed decedent’s estate made an election under sec_2056 of the internal_revenue_code code to treat the property of spouse’s trust no as qualified_terminable_interest_property qtip decedent’s estate also made a reverse_qtip_election under sec_2652 of the code with respect to exempt trust and allocated decedent’s available gst_exemption to exempt trust it is represented that exempt trust has an inclusion_ratio of zero for purposes of chapter of the code clause eleventh paragraph e of decedent’s will provides for the distribution at wife’s death of assets remaining in spouse’s trust no therefore exempt trust and nonexempt trust spouse’s trust no and family_trust clause eleventh subparagraph e provides for the distribution upon wife’s death to a separate trust for the benefit of son son’s trust of assets having a fair_market_value of two hundred fifty thousand dollars or the entire balance of assets remaining after the distribution provided for in e if the balance has a fair_market_value less than two hundred fifty thousand dollars and to son outright of the excess if any clause eleventh subparagraph e of decedent’s will provides if at the death of the survivor of my wife and myself an amount other than two hundred fifty thousand is specified in sec_2613 of the internal_revenue_code as then in effect the amount so specified in the code shall be substituted for the above mentioned sum of two hundred fifty thousand dollars in the first sentence of subparagraph e of this clause eleventh of my will with regard to son’s trust clause eleventh subparagraph e a of decedent’s will provides for the accumulation of trust income or distribution of the current and accumulated income to son and his issue during son’s lifetime as trustees deem wise clause eleventh subparagraph e b provides for distribution of the trust principal as trustees other than son deem wise to son for purposes of purchasing a home starting a business or providing for emergency needs of son or his issue clause eleventh plr-139005-12 subparagraph e c provides that upon son’s death the principal and undistributed_income then remaining in son’s trust shall be distributed to or for the benefit of son’s children as son may appoint in his will provided however that son’s power_of_appointment may be exercised only in such manner as to cause the trust property to be includible in the gross estates of one or more of son’s children wife died on date thereafter exempt trust filed a petition for adjudication with court to resolve an ambiguity in decedent’s will regarding the amount to be distributed from exempt trust to son’s trust after wife’s death court concluded that clause eleventh subparagraph e of decedent’s will is ambiguous because it contains a reference to a provision of the code that has been repealed since the date decedent signed his will after considering the language of decedent’s will decedent’s scheme of distribution the circumstances surrounding decedent at the time he executed his will and other existing facts including code provisions then in effect court concluded that decedent intended to take full advantage of the gst_exemption available at decedent’s death on date court issued an order instructing the trustees of exempt trust to distribute all of the principal and income of exempt trust an amount exceeding dollar_figure to son’s trust to be held under the terms of clause eleventh subparagraph e of decedent’s will exempt trust requests the following rulings the distribution of exempt trust assets to son’s trust will not cause the inclusion_ratio of son’s trust to be greater than zero under sec_2642 the distribution of exempt trust assets to son’s trust will not be deemed to be a transfer by son that will be subject_to federal gift_tax under sec_2501 the distribution of exempt trust assets to son’s trust will not cause any property of exempt trust or son’s trust to be includible in the estate of son under sec_2036 or sec_2038 law and analysis ruling sec_2601 of the code imposes a tax on every generation-skipping_transfer gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-139005-12 under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b b of the act and sec_26_2601-1 the tax does not apply to a transfer under a will executed before date if the decedent dies before date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status generally unless specifically provided otherwise the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be plr-139005-12 controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court the state supreme court stated that i t is now hornbook law that the testator’s intent is the polestar and must prevail and that his intent must be gathered from a consideration of a all language contained in the four corners of his will and b his scheme of distribution and c the circumstances surrounding him at the time he made his will and d the existing facts citation it is represented that the executor of decedent’s estate allocated sufficient gst_exemption to exempt trust to cause exempt trust to have an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning judicial constructions that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a judicial construction that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in this case the trustees of exempt trust filed a petition for adjudication with court to resolve the ambiguity in decedent’s will regarding the amount to be distributed from exempt trust to son’s trust after wife’s death court issued an order construing decedent’s will to provide for distribution of all of the assets of exempt trust rather than dollar_figure to son’s trust a successor trust established under the terms of decedent’s will court’s construction resolved a bona_fide issue regarding the proper interpretation of decedent’s will in addition court based its construction on decedent’s intent at the time of making his will and court reached its construction after considering the language of decedent’s will his scheme of distribution the circumstances surrounding him at the time he executed his will and other existing facts including the tax consequences of relevant provisions of the code therefore court’s construction is consistent with applicable state law as it would be interpreted by the highest court of state accordingly we conclude that to the extent assets of exempt trust are distributed to son‘s trust the distribution will not cause the inclusion_ratio of son’s trust to be greater than zero under sec_2642 ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual plr-139005-12 sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case decedent is the transferor with respect to the assets in spouse’s trust no therefore exempt trust and nonexempt trust the judicial construction providing for the distribution of all of the assets of exempt trust to son’s trust does not result in a transfer by son the beneficiaries of son’s trust will have the same interests after the judicial construction that they had prior to the judicial construction because the beneficial interests of the beneficiaries are substantially the same no transfer of property will be deemed to occur as a result of the judicial construction accordingly based on the facts submitted and the representations made we conclude that the distribution of exempt trust assets to son’s trust will not be deemed to be a transfer by son that will be subject_to federal gift_tax under sec_2501 ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2036 provides that the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides with respect to transfers made after date that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable plr-139005-12 by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or whether any such power is relinquished during the 3-year period ending on the date of the decedent’s death in this case decedent is the transferor with respect to the assets in spouse’s trust no therefore exempt trust and nonexempt trust the judicial construction providing for the distribution of all of the assets of exempt trust to son’s trust does not result in a transfer by son accordingly based on the facts submitted and the representations made we conclude that the distribution of exempt trust assets to son’s trust will not cause any property of exempt trust or son’s trust to be includible in the estate of son under sec_2036 or sec_2038 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely james f hogan chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
